     Case 2:19-cv-08591-JAK-RAO Document 38 Filed 07/29/20 Page 1 of 2 Page ID #:369




 1    Robert A. Ring, Esq., Bar No. 97850
      Susan H. Green, Esq., Bar No. 101736
 2    Ring & Green APC
 3    3435 Overland Avenue
      Los Angeles, CA 90034
 4
      Telephone: (310) 226-2550
 5    Telephone: (310) 226-2459
 6    Email: rring@ringgreen.com

 7    Andrew Gerber (Admitted Pro Hac Vice)
 8    KUSHNIRSKY GERBER PLLC
      27 Union Square West, Suite 301
 9    New York, NY 10003
10    Telephone: (212) 882-1320
      Email: andrew@kgfirm.com
11
12    Attorneys for Plaintiff ANN SHEN
13                                UNITED STATES DISTRICT COURT
14
15                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

16     ANN SHEN, an individual,                    Case No. 2:19-cv-08591-JAK-RAO
17
                     Plaintiff,                    NOTICE OF SETTLEMENT
18
             vs.
19
20    SHEIN FASHION GROUP, INC., a
21    California corporation;
22    ZOETOP BUSINESS CO., LTD., a Chinese
      limited company; EC BEST SERVICE,
23    INC., a California corporation;
24    and DOES 1-10,
25                   Defendants.
26
27
28          Plaintiff Ann Shen, by her undersigned attorneys, hereby files this Notice of


                                              1
                                    NOTICE OF SETTLEMENT
     Case 2:19-cv-08591-JAK-RAO Document 38 Filed 07/29/20 Page 2 of 2 Page ID #:370




 1    Settlement as to the entirety of this Action and as to all parties. The parties are
 2    finalizing a settlement agreement and expect that a dismissal with prejudice will be filed
 3
      within 30 days.
 4
 5
 6
       Dated: July 29, 2020                          RING & GREEN APC
 7
 8
 9                                                   By: /s/ Andrew Gerber
10                                                   Robert A. Ring, Esq., Bar No. 97850
11                                                   Susan H. Green, Esq., Bar No. 101736
                                                     Ring & Green APC
12
                                                     3435 Overland Avenue
13                                                   Los Angeles, CA 90034
14                                                   Telephone: (310) 226-2550
                                                     Telephone: (310) 226-2459
15                                                   Email: rring@ringgreen.com
16
                                                     Andrew Gerber (Admitted Pro Hac Vice)
17                                                   KUSHNIRSKY GERBER PLLC
18                                                   27 Union Square West, Suite 301
19                                                   New York, NY 10003
                                                     Telephone: (212) 882-1320
20                                                   Email: andrew@kgfirm.com
21
22
23
24
25
26
27
28


                                             2
                                   NOTICE OF SETTLEMENT
